[Cite as Young v. Foley, 2021-Ohio-3399.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

GEORGE R. YOUNG

        Petitioner                                  C.A. No.         21CA011794

        v.

WARDEN KEITH J. FOLEY                               ORIGINAL ACTION IN
                                                    HABEAS CORPUS
        Respondent


Dated: September 27, 2021



        PER CURIAM.

        {¶1}    George Young has petitioned this Court for a writ of habeas corpus to order his

release from custody. Because Mr. Young’s petition does not comply with the mandatory

requirements of R.C. 2969.25, this Court must dismiss this action.

        {¶2}    R.C. 2969.25 sets forth specific filing requirements for inmates who file a civil

action against a government employee or entity. Warden Foley is a government employee and

Mr. Young, incarcerated in the Grafton Correctional Institution, is an inmate. R.C. 2969.21(C)

and (D). A case must be dismissed if the inmate fails to comply with the mandatory requirements

of R.C. 2969.25 in the commencement of the action. State ex rel. Graham v. Findlay Mun. Court,

106 Ohio St.3d 63, 2005-Ohio-3671, ¶ 6 (“The requirements of R.C. 2969.25 are mandatory, and

failure to comply with them subjects an inmate’s action to dismissal.”).

        {¶3}    Mr. Young sought waiver of the prepayment of the cost deposit. He did not pay

the cost deposit required by this Court’s Local Rules. He also failed to comply with R.C.

2969.25(C), which sets forth specific requirements for an inmate who seeks to proceed without
                                                                                C.A. No. 21CA011794
                                                                                           Page 2 of 2

paying the cost deposit. Mr. Young filed an affidavit of inability to prepay or give security for

costs which asked this Court to waive prepayment of the cost deposit. He did not, however, file

a statement of his prisoner trust account that sets forth the balance in his inmate account for each

of the preceding six months, as certified by the institutional cashier, as required by R.C.

2969.25(C).

       {¶4}    Because Mr. Young failed to comply with the mandatory requirements of R.C.

2969.25(C), the case is dismissed. Costs to Petitioner.

       {¶5}    The clerk of courts is hereby directed to serve upon all parties not in default notice

of this judgment and its date of entry upon the journal. Civ.R. 58.




                                                      DONNA J. CARR
                                                      FOR THE COURT




CALLAHAN, J.
SUTTON, J.
CONCUR.


APPEARANCES:

GEORGE YOUNG, Pro se, Petitioner.